United States Court of Appeals
                        For the First Circuit

No. 18-1199

                     UNITED STATES, EX. REL.
      CONCILIO DE SALUD INTEGRAL DE LOÍZA, INC. ("CSILO"),

                        Plaintiffs, Appellants,

                                  v.

              JC REMODELING, INC. AND JOSE GARCIA-SUAREZ,

                        Defendants, Appellants.




                             ERRATA SHEET


     The opinion of this Court issued on June 15, 2020, is amended
as follows:

     On Page 5, line 9: "summons" is replaced with "summonses"